Order, Family Court, Bronx County (Cira Martinez, J.), entered on or about February 2, 1999, which terminated respondent mother’s parental rights and committed the child to the custody and guardianship of the Commissioner of Social Services following a fact finding determination that the mother had permanently neglected the child, unanimously affirmed, without costs.
The record supports the finding that the agency exercised diligent efforts to arrange visitation (Matter of Lamikia Shawn S., 276 AD2d 279). The evidence shows that the child’s best interests would be served by freeing him for adoption by his foster parents. Concur — Williams, J. P., Ellerin, Lerner, Saxe and Buckley, JJ.